Citation Nr: 1508410	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling from October 9, 2008 to December 14, 2009, and 50 percent disabling since December 15, 2010.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  In pertinent part, the AOJ granted service connection for PTSD and assigned an initial 10 percent rating effective October 9, 2008.  The AOJ also denied service connection claims for chronic bronchitis and a stomach disorder.  An April 2010 AOJ rating decision awarded a 50 percent rating for PTSD effective December 16, 2009. 

In accordance with his request, the Veteran was scheduled for a Board hearing before a Veterans Law Judge in February 2015; however, he cancelled his hearing request in connection with his withdrawal of his appeal.

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.   


FINDING OF FACT

VA received a written statement from the Veteran in February 2015, prior to the promulgation of a decision, expressing his desire to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of appeal have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In February 2015, prior to the promulgation of a decision, VA received a written statement from the Veteran expressing his desire to withdraw all issues on appeal, which includes claims for higher initial ratings for PTSD, and service connection for chronic bronchitis and a stomach condition.  Therefore, as the Veteran has withdrawn his appeal with respect to all issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


